Citation Nr: 1537540	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The instant matter was previously before the Board in May 2012, at which time it was remanded for further development.  Also remanded at that time were claims of service connection for right shoulder and low back disabilities.  In a February 2013 decision, the Appeals Management Center granted service connection, to include the assignment of disability ratings and effective dates, for disabilities of the lumbar spine and right shoulder.  This represents a full grant of the benefits sought on appeal and, as such, those issues are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


REMAND

In its May 2012 action, the Board remanded for further development the Veteran's claim of service connection for left knee disability.  Specifically, the Board ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination with an orthopedist for the purposes of determining whether the Veteran had a current disability of the left knee and, if so, the likelihood that any such disability was related to service.  The Veteran was provided with a VA examination in December 2012, the report of which contains a diagnosis of bilateral patellofemoral arthritis.  Notably, imaging studies of the left knee conducted as part of the examination were then interpreted to reveal minimal patellofemoral degenerative changes.  The VA clinician, however, opined against a nexus between the Veteran's minimal degenerative changes and service.  

Upon review of the VA examination report, the AOJ determined that because the clinician who performed the December 2012 VA examination was not an orthopedist, compliance with the terms of the Board's prior remand required an additional examination of the Veteran.  The Veteran was again examined in June 2013.  It does not appear as though additional x-rays were conducted as part of that examination, but the examiner did note that x-rays taken in December 2012 showed minimal patellofemoral changes.  The examiner then stated that the Veteran did not currently have any disability of left knee.

Given that x-rays have confirmed the presence of degenerative changes of the left knee, it is unclear to the Board why the VA examiner concluded that the Veteran did not have a currently diagnosed left knee disability.  As such, the Board finds that the matter must be remanded for clarification of whether and why the x-ray findings of record are or are not indicative of left knee arthritis and, if so, for an additional opinion regarding the likelihood that any diagnosed left knee disability is related to service.  

Accordingly, the case is REMANDED to the AOJ for the following action

1.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the June 2013 VA examination of the Veteran's left knee.  The examiner should provide an addendum to that report that includes an explanation of why the x-ray evidence of degenerative changes does not support a finding that the Veteran has a currently diagnosed left knee disability, to include arthritis.  If the examiner concludes that additional imaging studies are necessary to render an opinion in this regard, the AOJ should ensure that development development is undertaken in order to obtain a definitive opinion as to whether the Veteran has a currently disability of the left knee.

If the examiner concludes that the imaging studies are indicative of a current disability of the left knee, the examiner should provide an opinion as to whether it is at least as likely as not that the left knee degenerative changes are etiologically related to the Veteran's active military service.  The examiner opinion should be based upon consideration of the evidence, to include the Veteran's complaints of knee pain and locking in service.  

(If the requested examiner is no longer available, the claims folder should be forwarded to another VA orthopedist to answer the question set forth above.  If additional evidentiary development is suggested or if another examination or additional imaging studies are required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion as to whether the Veteran has a current disability of the left knee and, if so, whether it is at least as likely as not that any such disability is related to service.)

2.  After undertaking any other development deemed appropriate, the AOJ should review the record and re-adjudicate the issue of entitlement to service connection for a left knee disability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

